   Case 20-11595-amc            Doc 35       Filed 07/13/20 Entered 07/13/20 14:34:42       Desc Main
                                             Document     Page 1 of 2



                              UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                                   :
         Orly Zeewy                                      :      Case No.: 20-11595(AMC)
                                                         :
         Debtor                                          :      Chapter 13


ORDER GRANTING DEBTOR’S MOTION FOR AUTHORITY TO SELL REAL PROPERTY

         AND NOW, this _______ day of                                        2020, upon consideration of
the Motion for Authority to Sell Real Property filed by debtor, upon notice to all interested parties, upon
the filing, and any response thereto, and after a hearing before the Court and for good cause shown, it is
hereby

        ORDERED, that debtor is granted permission to sell his/her real property located at 1405
Greywall Lane, Wynnewood, Pennsylvania 19096 (“Property”), free and clear of all liens, for the sale
price of $325,000.00, pursuant to the terms of a certain real estate agreement of sale dated as of October
15, 2019, to the buyer(s) thereunder, Asaf Zeeve Erlich and Michal Monselise (“Buyers”), who have
been represented to be purchasing the Property at arms-length.

       The proceeds of the sale, including any funds held as a deposit made by or on behalf of the
Buyer, shall be distributed in the approximate following manner:

         1.       Ordinary and reasonable settlement costs, including,
                  but not limited to those related to notary services, deed
                  preparation, disbursements, express shipping, surveys,
                  municipal certifications, or any other such routine matters       $4,254.65
         2.       Liens paid at closing -                                           $277,699.27*
         3.       Real estate taxes, sewer, trash and/or other such items           $
         4.       Property repairs, if any                                          $800.00
         5.       Real estate commission, at no greater than 6%                     $19,500.00
         6.       Attorney’s fees, if any                                           $
         7.       Any small (less than $300) allowances agreed to be made
                  to Buyer to settle any unforeseen dispute arising at
                  settlement                                                        $
         8.       Other                                                             $5,000.00
   Case 20-11595-amc          Doc 35    Filed 07/13/20 Entered 07/13/20 14:34:42                Desc Main
                                        Document     Page 2 of 2



               TOTAL                                                                   $307,253.91

       *This Order is contingent upon the liens held by PHH Mortgage Services, USAA Federal
Savings Bank and Wells Fargo Bank, NA, being paid in full at closing.

       After paying all liens in full and all costs of sale, the title clerk shall pay to William C. Miller,
Chapter 13 standing trustee, any amount remaining after Debtor has received her exemption of
$25,150.00.

        The title clerk shall fax a completed HUD-1 or settlement sheet from the closing directly to the
trustee immediately upon the close of the settlement, and the trustee shall promptly notify the title
company of his approval or objections to the sums to be disbursed.

       Upon trustee approval, the title clerk shall fax a copy of the disbursement check to the trustee,
and shall immediately transmit the actual disbursement check to the trustee by overnight courier.

        Debtor shall not be permitted to voluntarily dismiss this case; he/she may, however, convert this
case to one under Chapter 7. In the event the case is converted to Chapter 7, any funds remaining in the
possession of the standing trustee shall be transferred to the appointed Chapter 7 trustee.

     Per Bankruptcy Rule 6004(h), the 14 day stay as to effect of this Order is hereby waived.




                                               BY THE COURT

                                               ____________________________________
                                               HONORABLE ASHELY M. CHAN
                                               BANKRUPTCY JUDGE
